 

Exhibit 10.15

 

LEASE AMENDMENT NUMBER ONE

 

This LEASE AMENDMENT NUMBER ONE (the “Amendment”) is made on this
____27th________ day of March, 2019, by and between 101 Montgomery Street Co., a
California limited partnership, (“Landlord”) and Eidos Therapeutics, Inc., a
Delaware corporation (“Tenant”).

 

Reference is hereby made to that Lease dated November 14th, 2017 (the “Original
Lease”) by and between Landlord and Tenant for Suite 2550 on the 25th floor (the
“Current Premises”) of the building located at 101 Montgomery Street, San
Francisco, California (the “Building”).

 

WHEREAS, the Original Lease and this Amendment shall, unless otherwise
distinguished herein, collectively be referred to as the “Lease”, and,

 

WHEREAS, Tenant and Landlord desire to (a) relocate Tenant to the ten thousand
five hundred fifty two (10,552) rentable square foot (“RSF”) of office space on
the full twentieth (20th) floor of the Building as shown on Exhibit A, hereof
(“Suite 2000”), following the performance of certain “Tenant Improvements”
within Suite 2000, and (b) extend the Term of the Original Lease,

 

NOW THEREFORE, Landlord and Tenant hereby agree to amend the Original Lease by
this Amendment, as follows:

 

1.PREMISES:

a.Effective upon the earlier of, (i) the Substantial Completion Date (as defined
in Section 3.4 of Exhibit B, hereof), or (ii) Tenant’s commencement of business
activities in any part of Suite 2000 (“Suite 2000 Commencement Date”) the
Premises shall be revised to include Suite 2000.  If Landlord fails to deliver
possession of Suite 2000 by June 1st, 2019 for any reason, Landlord shall not be
liable for any damages caused thereby, and this Lease shall not become void or
voidable.  Notwithstanding the preceding sentence, if Landlord has not delivered
possession of Suite 2000 to Tenant by September 1st, 2019 (the "Suite 2000
Delivery Deadline"), Landlord shall not have any liability to Tenant, but in
such event (excepting cases in which such non-delivery was due in whole or in
part to a Force Majeure Event), Tenant, as its sole remedy, shall have the right
to cancel this Amendment by giving written notice of such cancellation to
Landlord at any time after the Suite 2000 Delivery Deadline and prior to the
date Landlord delivers possession of Suite 2000 to Tenant, in which case this
Amendment shall be cancelled effective thirty (30) days after Landlord's receipt
of Tenant's cancellation notice, unless Landlord delivers possession of Suite
2000 to Tenant within said thirty (30) day period; provided, however, that the
Suite 2000 Delivery Deadline shall be extended by the number of days that
Landlord is delayed in delivering possession of Suite 2000 due to any Tenant
Delay (as defined in Paragraph 5 of Exhibit B, hereof).  In the event of such
cancellation by Tenant, Landlord shall promptly return the Additional Security
Deposit, as hereinafter defined, to Tenant.  

 

b.Effective at close of business the day immediately preceding the Suite 2000
Commencement Date, Tenant shall surrender possession of the Current Premises in
the condition required under the Original Lease.  Upon delivery in such
condition, the Current Premises shall be removed from the Premises.  If Tenant
fails to so surrender possession of the Current Premises within five (5) days
following the Suite 2000 Commencement Date, Tenant shall

 

--------------------------------------------------------------------------------

 

be deemed to have held over in the Current Premises and all provisions of the
Article 19 of the Original Lease (Holding Over and Surrender) shall apply
including the continuing obligation to pay Monthly Base Rent (as adjusted in
accordance with Article 19) and Tenant’s Share of Escalations (as defined in
Exhibit B of the Original Lease) for the Current Premises, in addition to the
payment of Rent for Suite 2000 as provided for in Sections 3 and 5 of this
Amendment.

 

2.TERM:   The Term of the Original Lease shall be extended through the
eighty-seventh (87th) full calendar month following the Suite 2000 Commencement
Date (“Expiration Date”).

 

3.MONTHLY BASE RENTAL:  The schedule for payment of Monthly Base Rent (“MBR”)
for the Current Premises shall remain as stated in the Original Lease until such
time as the Current Premises is removed from the Premises in conformance with
Section 1.b., hereof. Commencing on the Suite 2000 Commencement Date, the
schedule for payment of MBR for Suite 2000 shall be as follows:

 

PERIOD

 

MONTHLY

BASE RENT

Month 1 through Month 3

 

$         0

Month 4 through Month 12

 

$69,467

Month 13 through Month 24

 

$71,551

Month 25 through Month 36

 

$73,698

Month 37 through Month 48

 

$75,909

Month 49 through Month 60

 

$78,186

Month 61 through Month 72

 

$80,532

Month 73 through Month 84

 

$82,948

Month 85 through end of Term

 

$85,436

 

Once the Suite 2000 Commencement Date is known, Landlord will provide Tenant a
letter confirming the Suite 2000 Commencement Date.  

 

4.SECURITY DEPOSIT:  Simultaneous with its signing this Amendment, Tenant will
deposit an additional Two Hundred Fifty-Eight Thousand Three Hundred
Ninety-Eight Dollars ($258,398) (“Additional Security Deposit”) with Landlord in
order to increase the Security Deposit from its current amount of its current
amount of One Hundred Fifty-Eight Thousand Four Hundred Six Dollars ($158,406)
to Four Hundred Sixteen Thousand Eight Hundred Four Dollars ($416,804).

 

5.ESCALATIONS:   Effective upon the Suite 2000 Commencement Date, Tenant’s Share
of Escalations for Suite 2000 shall be to 3.59% and the Base Year for Suite 2000
shall be calendar year 2019.  All other terms with respect to Escalation shall
remain as stated in Exhibit B of the Original Lease.

 

6.TENANT IMPROVEMENTS:  Landlord will perform the Tenant Improvements as
provided for in Exhibit B, hereof.

 

7.RELOCATION:  Following the Suite 2000 Commencement Date, Landlord’s right to
relocate the Premises, as described in Article 18 of the Original Lease, will be
cancelled and will be of no further force or effect.  

 

8.PARKING:  Upon the execution of this Amendment, Landlord shall make available
one (1) additional reserved parking space consistent with the terms and
conditions of Section 22.20 of the Original Lease.  

 

 

--------------------------------------------------------------------------------

 

9.NO OFFER:   No contractual or other rights shall exist between Landlord and
Tenant with respect to this Amendment until both parties have executed this
Amendment and Landlord has delivered a fully executed copy of this Amendment to
Tenant.  Landlord and Tenant acknowledge that it would be imprudent and
unreasonable to rely upon any expectation that this Amendment will become
binding between the parties unless and until Landlord has delivered a fully
executed Amendment to Tenant, and neither party may claim any legal rights
against the other relating to this Amendment by reason of actions taken prior to
Landlord's delivery of a fully executed copy of this Amendment to Tenant.  In
addition, Tenant agrees that execution of this Amendment by Tenant and delivery
to Landlord shall not create any legal obligation on Landlord unless and until
Landlord also executes this Amendment and delivers the fully executed Amendment
to Tenant, notwithstanding any time that may elapse following Tenant's delivery
of an executed original of this Amendment to Landlord.

 

10.BROKER:   Tenant covenants and represents to Landlord that it has dealt with
no brokers in connection with this Amendment other than CBRE. (“Tenant's
Broker”) and Landlord shall pay a commission to Tenant’s Broker in connection
with this Amendment pursuant to a separate agreement.  Insofar as Tenant knows,
no broker other than Tenant’s Broker negotiated this Amendment on Tenant’s
behalf or is entitled to any commission in connection herewith, and Tenant shall
indemnify Landlord for, and hold Landlord harmless from and against any and all
claims of any broker, agent or representative other than Tenant’s Broker in
connection with this Amendment and all losses and liabilities arising out of or
in connection with such claims.

 

11.COUNTERPARTS.  This Agreement may be executed in counterparts.  All such
executed counterparts shall constitute the same agreement, and the signature of
any party to any counterpart shall be deemed a signature to, and may be appended
to, any other counterpart.  The parties intend to sign and deliver this
Agreement by electronic or facsimile transmission.  Each party agrees that the
delivery of the Agreement by electronic or facsimile transmission shall have the
same force and effect as delivery of original signatures and that each party may
use such electronic or facsimile signatures as evidence of the execution and
delivery of the Agreement by all parties to the same extent that an original
signature could be used.

 

12.TERMS REMAIN:  Except as expressly amended hereby, all of the terms,
covenants, conditions, provisions and agreements of the Original Lease shall
remain in full force and effect.

 

13.CONFIDENTIALITY:   Landlord and Tenant agree to keep all terms and conditions
of this Amendment, any financial information provided with respect to this
Amendment, and the negotiations that have led up to this Amendment strictly
confidential. Notwithstanding the foregoing, confidential information under this
Section may be released by Landlord or Tenant under the following
circumstances:  (a) if required by federal or state laws or in any judicial
proceeding; provided that the releasing party has given the other party
reasonable notice of such requirement, if feasible, (b) as may be necessary to a
party's attorneys, accountants, brokers and other bona fide consultants or
advisers with respect to this Lease only, (c) as may be necessary to bona fide
prospective assignees or subtenants of this Lease who agree in writing to be
bound by this Section, (d) if required by covenants with financial institutions,
(e) as may be necessary to assist Tenant’s auditors or tax professionals, or (f)
either Landlord or Tenant is required to file a copy of this Lease in connection
with any NASDAQ or SEC filing.  In the case of (f) the parties shall reasonably
cooperate with each other in connection with such filing provided that the
requesting party has given the other party reasonable notice of such
requirement.

 

<< NO FURTHER TEXT ON THIS PAGE >>

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties agree to the foregoing by executing this
Amendment, dated the date and year first above written.

 

LANDLORD

 

TENANT

 

 

 

 

 

101 MONTGOMERY STREET CO.

 

EIDOS THERAPEUTICS, INC.

By:

Cahill Montgomery Corp.,

 

a Delaware corporation

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William R. Cahill

 

By:

/s/ Neil Kumar

 

 

 

 

 

Name:

William R. Cahill

 

Name:

Neil Kumar

 

 

 

 

 

Title:  

President

 

Title:  

CEO

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:  

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[gbtkjysnmekf000001.jpg]

 

Portions of the 20th Floor not included in the Premises are Building common
areas and are shaded grey.

 

All furniture fixtures and equipment are shown for illustrative purposes only

and are not included in the Tenant Improvement Work.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

WORK LETTER

 

Landlord:

 

101 Montgomery Street Co.

 

 

 

Tenant:

 

Eidos Therapeutics, Inc.

 

 

 

Premises:

 

101 Montgomery Street, Suite 2000

 

The purpose of this Work Letter is to set forth the respective responsibilities
of Landlord and Tenant with respect to the design and construction of all
alterations, additions and improvements which Tenant may deem necessary or
appropriate to prepare Suite 2000 for occupancy by Tenant under the Lease.  Such
alterations, additions and improvements to the Premises are referred to in this
Work Letter as the "Tenant Improvements," and the work of constructing the
Tenant Improvements is referred to as the "Tenant Improvement Work."

Landlord and Tenant agree as follows:

1.General.  Landlord shall undertake and complete the Tenant Improvement Work in
accordance with the terms of this Work Letter.  Except for the Tenant
Improvement Work, Tenant shall accept the Premises in their "AS IS" condition on
the Suite 2000 Commencement Date.

2.Approved Drawings.  Prior to the date hereof, Landlord retained RMW
Architecture & Interiors ("Landlord's Architect") to prepare preliminary
drawings for the Premises.  Tenant hereby approves of the preliminary drawings
prepared by Landlord's Architect ("Approved Drawings"), the work outline (“Work
Outline”) and building standards (“Building Standards”) all shown in this
Exhibit.  Landlord's Architect shall hereafter prepare more detailed
construction drawings consistent with the Approved Drawings.  Tenant shall
diligently meet with and otherwise cooperate with Landlord's Architect to
finalize the construction drawings in a timely manner.

3.Construction of Tenant Improvements.

3.1Responsibility for Design and Construction Costs.  Landlord, at its sole cost
and expense, shall pay all costs of performing the Tenant Improvement Work, as
depicted on the Approved Drawing and the Work Outline, except for those items,
if any, as listed in Schedule A of the Work Outline (the “Above Standard
Work”).  Tenant will be responsible for all costs of the Above Standard Work and
improvements in excess of those described in the Approved Drawing and the Work
Outline.  Upon receipt of all invoices related to the Tenant Improvement Work,
Landlord will send Tenant a letter with copies of such invoices (the “Above
Standard Work Notice”) notifying Tenant of the total cost of the Above Standard
Work, if any, due from Tenant to Landlord and payable within thirty (30) days of
Landlord’s submittal to Tenant of the Above Standard Work Notice.

All costs attributable to Change Orders (as hereinafter defined) requested and
approved by Tenant shall be payable by Tenant, including costs incurred by
Landlord in reviewing proposed Change Orders and an administrative fee in the
amount of five percent (5%) of any increase in the cost of the Tenant
Improvement Work resulting from Change Orders.  Landlord shall have no
obligation to commence or continue any Change Order work unless Tenant pays the
estimated costs associated with such Change Order within ten (10) business days
after receipt

 

--------------------------------------------------------------------------------

 

of an invoice, therefore.  Upon request, Landlord shall supply reasonable
supporting documentation for any such invoice, in each instance within a
reasonable time following such request, but Tenant shall not be entitled to
delay or withhold payment of any sums invoiced by Landlord, and payment of such
sums shall not be deemed a waiver of any right on the part of Tenant to such
reasonable supporting documentation.  Any delay resulting from Tenant's failure
to timely pay such invoice or any portion thereof shall be a Tenant Delay (as
defined below).

3.2Construction. Landlord shall obtain any necessary building permits for
construction of the Tenant Improvements ("Permits"), and shall engage a general
contractor selected by Landlord (the "General Contractor") to perform the Tenant
Improvement Work substantially as shown on the Approved Drawings, excepting only
minor variations (i.e., variations which are not inconsistent with the intent of
the Approved Drawings) as Landlord may deem advisable and any Change Orders
approved by Landlord.  All work shall be performed during normal business hours
and shall be installed using materials in conformance with Building Standards
unless otherwise noted.  

3.3Additional Work.  Any additional work in the Premises not specifically shown
in the Approved Drawings is subject to Landlord's approval in conformance with
the Lease, unless such additional work constitutes a Change Order (defined
below).  If Landlord provides such additional work, Tenant shall reimburse
Landlord for such additional work at Landlord's cost plus Landlord's mark-up
within thirty (30) days after receipt of invoice.  Failure by Tenant to make
such timely reimbursement shall be deemed a default of the Lease and Landlord
shall be entitled to all remedies set forth therein as if the default had been
for non-payment of Rent.

3.4Substantial Completion.  Subject to Paragraph 5 below, for purposes of this
Work Letter and the Lease, the Tenant Improvement Work shall be "substantially
complete" on the date (the "Substantial Completion Date") that Landlord
reasonably determines that the Tenant Improvement Work has been completed ,
except for (a) items typically found on an architectural punchlist, and (b) any
trade fixtures, workstations, telecommunications or computer cabling or built-in
furniture or equipment to be installed by Tenant.  Further, upon the Substantial
Completion Date Suite 2000 will be delivered to Tenant broom clean, in good
condition and repair, and with all Building systems (including heating,
ventilating and air conditioning) serving the Premises in good working order and
repair.  Tenant's acceptance of possession of the Premises shall conclusively
evidence its agreement that the Premises are in the condition required
hereunder, except for punchlist items. Landlord shall use commercially
reasonable efforts to complete the punchlist items within thirty (30) days after
the Substantial Completion Date; however, Landlord shall have no liability to
Tenant for losses, costs or damages resulting from or attributable to delays in
the completion by Landlord of punchlist items. Tenant shall cooperate with
Landlord to facilitate completion of any punchlist items as quickly as possible.

3.5Early Access by Tenant.  Landlord shall allow Tenant access to the Premises
commencing two (2) weeks prior to the Suite 2000 Commencement Date for the
purpose of installing Tenant's cabling and telecommunications equipment and
partitioned office furniture, provided that the employees, agents, contractors,
subcontractors, suppliers or any other person performing such installation for
Tenant (each, "Tenant's Representative" and collectively, "Tenant's
Representatives") shall not interfere with, or delay, the construction of the
Tenant Improvements or any other work in the Building.  Landlord, Tenant and
Tenant's Representatives shall work cooperatively to coordinate the scheduling
and performance of such cabling, telecommunications and partitioned office
furniture installation work with the Tenant Improvement Work.  Tenant's
Representatives shall be subject to reasonable approval by Landlord prior to the
commencement of their work, and shall be subject to Landlord's policies and
schedules while performing their work.  Tenant shall cause Tenant's
Representatives to engage

 

--------------------------------------------------------------------------------

 

only labor that is harmonious and compatible with other labor working in the
Building.  If at any time any Tenant's Representative hinders or delays the
Tenant Improvement Work or any other work in the Building or performs any work
that may or does impair the quality, integrity or performance of the Tenant
Improvement Work or other work in any portion of the Building, upon verbal or
written notice from Landlord, Tenant shall immediately cause such Tenant's
Representative to leave the Building and remove all of its tools, equipment and
materials.  In addition, Tenant shall reimburse Landlord for the cost of any
repairs to the Premises or other portions of the Building or common areas
necessitated by the acts or omissions of Tenant's Representatives.  All entries
into the Premises by Tenant's Representatives prior to the Substantial
Completion Date shall be subject to all of the terms, covenants and conditions
of the Lease, including Tenant's insurance and indemnification obligations
contained in Articles 9 and 10 of the Original Lease, but excluding Tenant's
obligation to pay Monthly Base Rent or Additional Rent.

4.Change Orders.  Landlord will not unreasonably withhold its approval of any
request by Tenant to amend or change the Approved Drawings (a "Change Order"),
provided such Change Order does not diminish the quality of construction of the
Tenant Improvements.  

5.Tenant Delay.  To the extent any delay in the Substantial Completion Date is
caused by or is attributable to (a) any Change Order, (b) Tenant's request for
materials, components, finishes or installations which are not readily available
within industry-standard lead times (for instance, items which must be
custom-made or specially ordered), to the extent such items require time to
procure beyond that taken for standard items, or (c) any act, neglect, failure
or omission of Tenant or any of Tenant's employees, agents or contractors, such
delay shall constitute a "Tenant Delay"; and, notwithstanding anything to the
contrary set forth in the Lease or in this Work Letter and regardless of the
actual date of substantial completion hereunder, the Tenant Improvement Work
shall be deemed to be substantially complete and the Substantial Completion Date
shall be the date on which the Tenant Improvement Work would have been
substantially complete if no Tenant Delay(s) had occurred, as reasonably
determined by Landlord.  Tenant shall be responsible for and shall pay any costs
and expenses incurred by Landlord in connection with, or as a consequence of,
any Tenant Delay, as well as any increases in the cost of construction of the
Tenant Improvements attributable to Tenant Delay.

6.One Year Warranty.  If Tenant gives Landlord written notice of any material
defects in workmanship or materials before the first anniversary of the
Substantial Completion Date, Landlord shall use commercially reasonable efforts
to correct such defects.  Except for Landlord's obligation in the preceding
sentence, Tenant hereby waives all claims against Landlord relating to, or
arising out of, the construction of the Tenant Improvements.  

7.Advance.  It is agreed that the Monthly Base Rent includes the repayment to
Landlord of an advance to Tenant equal to the cost of constructing the Tenant
Improvements and the Preparatory Work (as hereinafter defined), in the sum to be
determined by Landlord when the Tenant Improvements are completed, which sum
shall be repaid by applying the payment of the Monthly Base Rent to such
repayment plus interest at five percent (5%) interest per annum from the
Substantial Completion Date until such repayment plus interest is repaid in
full.  Such repayment and interest are included in the Monthly Base Rent.  The
"Preparatory Work" is work performed in preparation for the Tenant Improvements,
including, without limitation, demolition, removal and replacement of systems
and materials and common area and restroom work.  If all or a part of the
Preparatory Work benefits more than one tenant, the cost of such Preparatory
Work shall be prorated by the proportionate share of the aggregate leasable area
to each tenant so benefited.  In no event will this Paragraph 7 increase
Tenant's payment obligations under the Lease.  

 

--------------------------------------------------------------------------------

 

8.Surrender of Tenant Improvements.  The Tenant Improvements shall be
surrendered at the expiration or earlier termination of the Term, unless
Landlord shall have conditioned its approval of the Approved Drawings or any
Change Order on Tenant's agreement to remove any items thereof, in which event,
prior to the expiration or termination of the Term, the specified items shall be
removed at Tenant's expense, any damage caused by such removal shall be
repaired, and the Premises shall be restored to their condition existing prior
to the installation of the items in question, normal wear and tear
excepted.  The removal, repair and restoration described above shall, at
Landlord's sole election, be performed either by Tenant or by Landlord; and if
such work shall be performed by Landlord, Tenant shall pay to Landlord, within
twenty (20) days following Landlord's demand, the reasonable cost and expense of
such work.

 

--------------------------------------------------------------------------------

 

Approved Drawing

Current Conditions

 

[gbtkjysnmekf000002.jpg]

 

 

Improved Conditions

 

[gbtkjysnmekf000003.jpg]

 

 

All furniture Fixtures and Equipment shown for illustrative purposes only

and are not included in the Tenant Improvements.

 

--------------------------------------------------------------------------------

 

Work Outline

Landlord will complete the following “Turnkey” Tenant Improvements:

 

1.

Construction:  Provide select demolition and reconstruction in order to revise
the layout of the Premises, as shown in the Approved Drawings.

 

2.

Painting:  Paint all partitions to ceiling line using building standard base
color, including one accent color on up to 10% of the partitions within Suite
2000.

 

3.

Kitchens:  

 

a)

Provide main kitchen on the North-side of the Premises with Building Standard
millwork topped with a Silestone countertop and new Building Standard stainless
refrigerator & dishwasher.

 

b)

Provide coffee bar on the South-side of the New Premises with Building Standard
millwork with laminate countertop, sink and under-counter refrigerator.

 

4.

Glazing:

 

a)

With the exception of the room marked “Mother’s Room” on the Approved Drawing,
all private offices will either retain the existing, or have installed, one
Building Standard 18” sidelight.

 

b)

Conference rooms will have Building Standard glass fronts installed in the
locations shown on the Approved Drawings.

 

5.

Flooring:  

 

a)

Provide and install new Building Standard luxury vinyl plank in the main
kitchen.

 

b)

Provide and install new Building Standard carpet throughout the remainder of the
20th Floor.

 

6.

Electrical:  Provide a reasonable amount of: (i) electrical outlets and (ii)
string pulls for use by Tenant’s tel/data cabling vendor, both in locations to
be mutually acceptable to Landlord and Tenant, pursuant to a final plan.

 

7.

Lighting:   Provide and install new lighting fixtures and controls as required
to comply with the requirements of Title 24.

 

It is acknowledged and agreed by Tenant that, except as specified above,
Landlord is not obligated to provide:

 

•

Any reception desks.

•

Any furniture including conference tables, wood shelves or cabinets, equipment,
panel systems or electrified workstation.

•

Telephone and/or computer equipment.

•

Electronic access and security systems.

•

Server racks, patch panels or switches.

•

Lateral files, fireproof files or bookshelves.

•

Appliances, except as noted above.

•

Moving expenses.

•

Additional electrical outlets, data or telecommunications wiring or equipment or
to pull wiring or cable to telecommunications or data outlets (except as
mentioned above).

•

Floor cores and monuments, other than as noted above, should Tenant require
plumbing, power or data connections which cannot be provided through a wall or
existing column.

 

--------------------------------------------------------------------------------

 

Schedule A

Above Standard Work

 

None.

 

--------------------------------------------------------------------------------

 

BUILDING STANDARDS

Tenant Area Standards

Suspended Ceiling:

 

ö

Chicago Metallic 24” x 24” x 3/4” tile, suspended approximately 8’-6” above the
slab.  Suspended ceiling tiles, Armstrong Cirrus 589.

Window Covering:

 

ö

The exterior windows of each tenant space shall receive horizontal mini-blinds
installed in the building standard configuration.

Partitions:

 

ö

Interior partitions shall be floor to ceiling with one layer of 5/8” gypsum
board on each side of 2-1/2” metal studs at 24” on center.  Surface shall be
taped, sanded smooth and ready for paint.  Demising partitions shall be floor to
structure above with batt insulation. Office and conference rooms to be glass
fronts - butt joined glazing panels with clear anodized aluminum frame.  

Carpet:

 

ö

Brown Scheme: Shaw - Align 5T006 - Bisque 83111

Wall Covering:

 

ö

Wall Finish - All partitions furnished shall receive two coats of low VOC
eggshell latex paint selected from the building standard color chart. Deep tone
colors are not in the standard color range. Each major wall surface will be
limited to one color with no more than two colors per room.

Field Paint Color: Benjamin Moore, Cloud White OC-13

 

ö

Wall Base Trim - All partitions furnished shall receive 4” high resilient base
selected from the building standard color chart, except at break and reception
areas where wood base to be provided. Carpeted areas shall receive straight
(topset) material and resilient flooring area shall receive coved material.

Brown Scheme: Johnsonite - 80 Fawn

Electrical Outlets:

 

ö

Outlets shall be 120volt duplex receptacles, wall-mounted at standard height
with white finish.

 

ö

Each private office to receive one 120volt duplex receptacles, wall-mounted at
standard height with white finish.

Telephone Outlets:

 

ö

Outlets shall be wall-mounted a standard height with white finish with pull wire
within partition cavity to ceiling plenum above.

Floor Covering:

 

ö

Building standard flooring at copy and IT rooms to be vinyl composition tile
(12” x 12” x 1/8”)

Brown Scheme: Armstrong - BBT Migrations - Natural Beige T3510

 

--------------------------------------------------------------------------------

 

 

ö

Building standard flooring at break and reception areas to be luxury vinyl tile
(4” x 36" x 1/8”)

Armstrong - Natural Creations - ArborArt - Roan-Oak Driftwood Gray TP038

Lighting:

 

ö

Lighting Fixtures - Light fixtures are 2’ x 4’ Lithonia Avante dimmable LED
fixture with a direct/indirect metal diffuser, 4000 lumen, 3500 k.

 

ö

Lighting Controls - Building Standard lights in offices, conference rooms and
open floor areas shall be controlled by nLight Controls. Wall switches to be
Wattstopper PW200.

Doors, Frames & Hardware:

 

ö

Pre-Finished Doors - Solid core, 3’0”wide by 8’4” high, clear finished cherry
wood veneer.

 

ö

Door Frames - Clear anodized aluminum.

 

ö

Handles & Hardware - Tenant interior door hardware shall consist of a Schlage
D-Series hardware, D-10 latches, two pairs of butt hinges and a floor stop, all
with brushed chrome finish style #626. Suite entry doors shall consist of
Schlage D-53 lever type mortise locksets.

Millwork Finishes:

 

ö

Break Room Millwork (8 linear feet) -

Countertops: Silestone, White Storm 14

Base & Upper Cabinets: Formica, Espresso Pear 5489-NT

Cabinet Pulls: Liberty, 6" Ladder Pull, P01016-SS-C, Brushed Stainless

 

ö

Copy Room Millwork (8 linear feet) -

Countertops: WilsonArt, Oyster Gray 929-58, Matte Finish

Base & Upper Cabinets: Formica, Casual Linen 4944-38

Cabinet Pulls: 4" Wire Pull, Brushed Stainless

Kitchen/Break Area:

 

ö

Refrigerator - Fisher & Paykel, ActiveSmart 17 Cu. Ft, Bottom-Freezer
Refrigerator with Ice & Water,  RF170WDRUX5, Stainless Steel.

Alternate Option: Fisher & Paykel, ActiveSmart 17 Cu Ft. French Door
Refrigerator with Ice & Water, RF170ADUSX4, Stainless Steel.

 

ö

Dishwasher - Bosch 24" Recessed Handle SGE63E15UC, Stainless Steel.

 

ö

Faucet - American Standard, Arch Single Control Kitchen Faucet with Pull-Out
Spray, 4101.100.F15, Polished Chrome

 

ö

Sink - Elkay Gourmet Lustertone Single Bowl Undermount Sink, Model ELUHAD211545,
drain off-center unless other conditions arise.

 

ö

Water Heater - Chronomite Instant Flow Water Heater, Model #SR-15L, 277 voltage.

 

ö

Instant Hot Water Dispenser - Insinkerator F-GN1100

 

ö

Garbage Disposal - InSinkErator Badger 5XP, continuous feed, with 3/4 HP motor,
galvanized steel grinding elements with two stainless steel 360º swivel lugs,
self-service wrench.

 